Third District Court of Appeal
                               State of Florida

                       Opinion filed February 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1167
                        Lower Tribunal No. 18-8522
                           ________________


                              Angelo Ortiz,
                                  Appellant,

                                     vs.

                         Paola Ferreyra Ortiz,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, David
Young, Judge.

      Davis Smith & Jean, LLC, and Sonja A. Jean and Laura Davis Smith,
for appellant.

      Law Offices of Granoff & Kessler, P.A., and Roy E. Granoff, for
appellee.


Before EMAS, LINDSEY, and LOBREE, JJ.

     PER CURIAM.
      Angelo Ortiz, the former husband, appeals for a second time from the

trial court’s distribution scheme and durational alimony award in favor of

Paola Ferreyra Ortiz, the former wife. In his first appeal, we reversed and

remanded for the trial court to identify and assign a value to all marital assets

and to make specific factual determinations regarding the former wife’s need

for alimony pursuant to section 61.08, Florida Statutes (2021). Ortiz v. Ortiz,

306 So. 3d 1081 (Fla. 3d DCA 2020). Because the trial court complied with

our remand instructions and properly exercised its discretion, we affirm. See

Corrales v. Corrales, 320 So. 3d 217, 219 (Fla. 3d DCA 2021) (“[A]n award

of alimony, along with the equitable distribution of assets and liabilities, is

within the trial court’s broad discretion. Thus, in this context, our appellate

review is limited to examining the record to determine whether the court’s

findings . . . [are] supported by competent, substantial evidence.”) (internal

quotation marks omitted) (citations omitted).

      Affirmed.




                                       2